DETAILED ACTION
This action is pursuant to claims filed on February 17, 2021. Claims 1, 2 and 6-29 are pending. A final action on the merits of claims 1, 2 and 6-29 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-13, 17, 18, and 20-29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Salahieh et al. (hereinafter ‘Salahieh’, U.S. PGPub. No. 2014/0058197).
In regards to independent claim 1, 
an elongated catheter body (shaft 57) having a proximal end, a distal end and a lumen (Fig. 18L illustrates the distal end and the lumen of the shaft 57; proximal end not shown in figures); 
a hybrid electrode assembly (electrode assembly 105) mounted at the distal end of the catheter body (see Figs. 18L,10M) and comprising at least two spines ([0122]: branches 87 shown throughout the figures are formed from a wire 145 as shown in exemplary Fig. 66) and an inflatable balloon (flexible member 34) in fluid communication with the elongated catheter body lumen ([0155]: expandable structure, such as a balloon can be filled with a liquid or gas to expand or inflate it); the at least two spines having aa core wire ([0122]: a flex circuit branch 87 is a wire 145 as shown in Fig. 66), the at least two spines further having one electrode ([0156]: mapping electrodes 51; note that the distal end of the wire 145 forms the electrode 51 or sensor) and a proximal end attached at the distal end of the catheter body (Figs. 18L and 18M illustrates that the member 34 is attached to the distal end of the shaft 57) and wherein the at least two spines have a collapsed arrangement in which the at least two spines are arranged generally along a longitudinal axis of the catheter body ([0152]: a sheath 31 (as shown in exemplary Figs. 60A-60D) can cover the electrode for a low profile delivery; note that in the collapsed configuration, the branches 87 are generally longitudinal with respect to the shaft 57) and an expanded arrangement in which at least a portion of the at least two spines bows radially outwards from the longitudinal axis, such that the inflatable balloon is disposed within the at least two spines (see radially expanded branches 87 as best shown in Figs. 18N and 18O), each spine having a length and the inflatable balloon being permanently secured to the at least two spines along a portion of the spine length 
In regards to claim 2, Salahieh further discloses wherein the non-projecting distal portion of the hybrid electrode assembly is formed by a portion of the inflatable balloon having a distal end being inverted within the inflatable balloon when in the expanded arrangement (Fig. 18L and Figs. 38D-38F illustrate the inverted distal end of the membrane 34).
In regards to claim 6, Salahieh further discloses wherein the inflatable balloon is configured to maintain a desired radial distribution of the spines relative to each other when in the expanded arrangement (Figs. 18L-18O illustrates that in the expanded configuration, the spines are radially distributed).
In regard to claims 7-9, Salahieh further discloses wherein the inflatable balloon comprises a compliant material, a non-compliant material and a semi-compliant material ([0173]: membrane material can be compliant, semi-compliant or non-compliant).
In regards to claim 10, 
In regards to claim 11, Salahieh further discloses wherein the hybrid electrode assembly is configured to assume different conformations in the expanded arrangement based at least in part of the relative longitudinal position of the expander relative to the catheter body (movement of the inner shaft 134 with respect to the shaft 12 modifies the radial conformation of the membrane 34).  
In regard to claims 12 & 13, Salahieh further discloses that the expander is secured to a distal end of the inflatable balloon wherein a portion of the inflatable balloon having the distal end is inverted within the inflatable balloon when in the expanded arrangement (Fig. 40D best illustrates the inner shaft 134 secured to the distal end of the membrane 34).
In regards to claim 17, Salahieh further discloses wherein the at least two spines comprise a flex circuit ([0156], [0164]: distal branches 87 are formed from flex circuit). 
In regards to independent claim 18, Salahieh further discloses a method for treatment comprising: 
providing a catheter as claimed in claim 1 (catheter as shown in Figs. 18A-18S; for all the limitations of the catheter body, see claim 1);
advancing the distal end of the catheter with the hybrid electrode assembly to a desired region within a patient in a collapsed arrangement with the at least two spines arranged generally along a longitudinal axis of the catheter body ([0014],[0015], [0147]-[0148], [0163]; positioning membrane 34 for proper placement at or near the target tissue, for example into a vessel such as the pulmonary vein for the treatment of atrial fibrillation)
causing the hybrid electrode assembly to assume an expanded arrangement having a non-projecting distal position in which the spines are positioned radially outwards from 
In regard to claims 20 and 21, Salahieh further discloses wherein causing the hybrid electrode assembly to assume the expanded arrangement comprises delivering inflation fluid to the inflatable balloon through the lumen of the catheter body, and further adjusting the amount of delivered inflation fluid to alter the conformation of the hybrid electrode assembly in the expanded arrangement at the desired region within the patient ([0155]: expandable structure, such as a balloon can be filled with a liquid or gas to expand or inflate it; irrigating the membrane 34 through irrigation aperture finely alters the expanded configuration of the membrane 34).
In regard to claims 22-23, see the rejection of claims 10-12.
In regard to claim 24-25, Salahieh further discloses causing the hybrid electrode assembly to assume the expanded arrangement creates a region of the hybrid electrode assembly with a flattened disc-shaped configuration, wherein the flattened disc shaped configuration comprises the non-projecting distal end of the hybrid electrode assembly ([0164]: non-projecting doughnut-like shape of member 34 as shown in Fig. 18L-18O).
In regard to claims 26 and 28, Salahieh further discloses receiving electrical signals from the at least one electrode in contact with tissue ([0156]: mapping electrodes 51 configured for receiving electrical signals) and delivering ablation energy to the at least one electrode in contact with tissue ([0098]).
In regard to claims 27 and 29, Salahieh further discloses moving the hybrid electrode assembly to a new position within the patient while maintaining the expanded arrangement and receiving electrical signals from the at least one electrode in the new position and delivering .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh, and further in view of Bar-Tal et al. (hereinafter ‘Bar-Tal’, U.S. PGPub. No. 2018/0344202) and Steinke et al. (hereinafter ‘Steinke’, U.S. PGPub. No. 2005/0096647).
In regard to claims 14-16 and 19, Salahieh discloses the invention substantially as claimed in claim 1 and discussed above. However, Salahieh does not disclose wherein the at 
Bar-Tal teaches an expandable that spines may be formed from a flexible wire such as Nitinol which provides pre-shaped expandable configuration or a composition of such materials ([0058]). Furthermore, Steinke teaches that it is common to insulate Nitinol in an expandable electrode assembly ([0016], thus meeting claim 16). Taken together, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the core wire spine of Salahieh with Nitinol that has a pre-shaped configuration since the the use of Nitinol and insulating Nitinol as a spine in a basket catheter assembly is well-known in the art, involves routine skilled in the art and a predictable result of providing a pre-shaped configuration when it is expanded would ensue.
Response to Arguments
Applicant’s Remarks filed on February 17, 2021 is acknowledged. 
With respect to Applicant’s argument that Salahieh (U.S. PGPub. No. 2014/0058197) fails to disclose in part, “the at least two spines having a core wire” is unpersuasive. Salahieh clearly explains that the branches 87 can be formed from a flex circuit 89 or alternatively, a core wire 145 ([0122]: branches 87 is a wire 145 as shown in exemplary Fig. 66). Therefore, this argument is not persuasive and the rejection is maintained by the examiner. Applicant’s argument directed to the secondary references failure to disclose the amended claimed feature, “at least two spines having a core wire” is equally unpersuasive in view of the teaching of Salahieh. Therefore, the rejection under 103 is tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/3/2021